United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50713
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERTO BALLONES, JR.,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:04-CR-230-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Roberto Ballones, Jr., appeals his guilty-plea conviction

and sentence for conspiracy to possess with intent to distribute

more than five kilograms of cocaine.   For the first time on

appeal, Ballones argues that he received ineffective assistance

of counsel that made his guilty plea involuntary and his sentence

unreasonable.

     Because Ballones did not raise his claims in the district

court, there is no evidentiary record on these issues.

Consequently, the record has not been developed sufficiently for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50713
                                -2-

us to consider Ballones’s ineffective assistance of counsel

claims on direct appeal.   See United States v. Kizzee, 150 F.3d

497, 502-03 (5th Cir. 1998).   Accordingly, the judgment of the

district court is affirmed without prejudice to Ballones’s right

to raise his ineffective assistance of counsel claims in a motion

to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255.   We express no view on the merits of such a motion.

     AFFIRMED.